                                                                              United States District Court
                                                                                Southern District of Texas

                                                                                   ENTERED
                                                                                December 03, 2019
                         UNITED STATES DISTRICT COURT
                                                                                David J. Bradley, Clerk
                          SOUTHERN DISTRICT OF TEXAS
                              HOUSTON DIVISION

PATRICK GONZALES,                            §
                                             §
        Plaintiff,                           §
VS.                                          §   CIVIL ACTION NO. 4:17-CV-3085
                                             §
WAL-MART STORES TEXAS, LLC,                  §
                                             §
        Defendant.                           §

                                         ORDER

       Before the Court is the parties’ dispute over whether Texas Civil Practice and

Remedies Code section 18.001 will control how plaintiff Patrick Gonzales establishes the

reasonableness and necessity of medical expenses incurred. Dkt. 66. The Court has

already ruled on this issue. Dkt. 53. Gonzales seeks reconsideration of the Court’s ruling.

       The Court declines now to alter its prior ruling on Section 18.001 of the Texas

Civil Practice and Remedies Code.

       SIGNED this day 3rd day of December, 2019.


                                             ___________________________________
                                             George C. Hanks Jr.
                                             United States District Judge




1/1
